            Case 1:19-cv-07596-LJL Document 25 Filed 09/11/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

     CONGELADOS DEL CIBAO,


                                     Plaintiff,                            No. 1:19-CV-07596 (LJL)

                                                                           ORDER GRANTING
              v.                                                           JOINT LETTER MOTION
                                                                           OF ALL PARTIES
                                                                           SEEKING TO AMEND
                                                                           THE CIVIL CASE
     3 KIDS CORPORATION                    and     DOMINICK                MANAGEMENT PLAN
     CHIAPPONE                                                             AND SCHEDULING
                                                                           ORDER AND EXTEND
                                                                           DISCOVERY DEADLINES
                                     Defendants.                           DUE TO COVID-19
                                                                           PANDEMIC




     ORDER AMENDING CIVIL CASE MANAGEMENT PLAN AND SCHEDULING ORDER

         THIS MATTER having come before this Court on by letter motion brought jointly with the

consent of all parties seeking an extension of deadlines set forth in the Amended Civil Case Management

Plan and Scheduling Order entered on April 17, 2020, and this Court having considered all arguments and

submissions jointly submitted by the parties in respect to this motion, and for good cause having shown, it

is
                                   September
                     11
         ON THIS _________day of July, 2020, hereby ORDERED :


     1. The letter motion submitted by the parties is hereby GRANTED.

     2. The deadline to complete all fact discovery is hereby extended to November 18, 2020.

     3. The parties shall attend a Settlement Conference on _______ before Magistrate Judge Katharine
        H. Parker.

     4. The deadline to file dispositive motions is hereby extended to December 17, 2020. Answering
        papers are to be served within 14 days. Reply papers are to be served within seven (7) days.

     5. A final pretrial conference will be held January 14, 2021 at 9:45 a.m., or at such other time
        designated by the Court.



4840-4773-4714, v. 1
            Case 1:19-cv-07596-LJL Document 25 Filed 09/11/20 Page 2 of 2




    6. The Joint Pretrial Order shall be filed no later than January 7, 2020. The requirements for the
       pretrial order and other pretrial submissions shall be governed by the Court’s Individual Rules of
       Practice.

    7. All motions and applications shall be governed by the Court’s Individual Rules of Practice.

    8. The parties shall be ready for trial within 48 hours, notice on or February 11, 2021. The estimated
       trial time is unknown at this time, and this is a jury trial.



                                                         ________________________________
                                                           Honorable Lewis J. Liman, U.S.D.J.

                                                            September 11, 2020




4840-4773-4714, v. 1
